Case: 3:21-cv-00096-wmc Document #: 53-3 Filed: 08/11/21 Page 1 of 2




             EXHIBIT C
      Case: 3:21-cv-00096-wmc Document #: 53-3 Filed: 08/11/21 Page 2 of 2


                 United States Department of the Interior
                               FISH AND WILDLIFE SERVICE
                            Upper Mississippi River National Wildlife and Fish Refuge
                                          102 Walnut Street, Suite 204
                                           Winona, Minnesota 55987




August 3, 2021


Mr. Justin W. Chasco
Attorney At Law
Wheeler, Van Sickle & Anderson, S.C.
44 East Mifflin Street, Suite 1000
Madison, Wisconsin 53703


Dear Mr. Chasco,

The U.S. Fish and Wildlife Service received your letter dated July 29, 2021, proposing an
exchange of lands as an alternative to your clients' pending application for an amended right-of-
way, and we discussed this proposal at our meeting last week. We agree that a land exchange is a
potentially favorable alternative to the right-of-way permit, and we are committed to working
with you toward timely review of this proposed land exchange. If approved, this proposed land
exchange would make any further decision on your clients' pending application unnecessary and
would obviate the need for the 2020 right-of-way permit. Based on the information currently
available, we expect the process will take up to nine months.

If you have further questions, please contact me at 507-458-0144 or Deputy Realty Officer Bill
Mulvaney at 612-713-5485.


                                                             Sincerely,



                                                             Sabrina Chandler
                                                             Refuge Manager
